United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
U.S. POSTAL SERVICE, NEWPORT BEACH
POST OFFICE, Newport Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1097
Issued: March 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 17, 2009 appellant, through counsel, filed a timely appeal of the April 24,
2008 and January 6, 2009 merit decisions of the Office of Workers’ Compensation Programs,
finding that she did not sustain an emotional condition in the performance of duty. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On March 26, 2007 appellant, then a 54-year-old letter carrier, filed an occupational
disease claim alleging that on August 14, 1994 she first realized that her stress, depression and
anxiety were caused by harassment and humiliation by the employing establishment. She was
unable to cope with working in a hostile environment. Appellant stopped work on

November 1, 2005.1
Medical reports dated October 4, 2005 to February 14, 2007 of
Dr. Samuel H. Albert, an attending Board-certified psychiatrist, advised that appellant suffered
from a single episode of major depressive disorder and generalized anxiety disorder. He found
that she was totally disabled for work.
In an April 2, 2007 letter, Assistant Postmaster Jose A. Holper, controverted the claim.
He stated that no employee had complained about working in a hostile environment at the
employing establishment.
By letter dated August 20, 2007, the Office advised appellant that the evidence submitted
was insufficient to establish her claim. It requested additional factual and medical evidence in
support of her claim.
In a September 10, 2007 report, Dr. Albert reiterated his diagnoses of depressive disorder
and generalized anxiety disorder.
By decision dated September 25, 2007, the Office denied appellant’s claim, finding that
she did not sustain an emotional condition in the performance of duty. She failed to submit
sufficient evidence to establish that she was harassed, humiliated or worked in a hostile
environment, as alleged.
In a September 13, 2007 narrative statement, appellant alleged that from November 1994
until July 2000, Postmaster Dennis McKeown and Assistant Postmaster Holper referred to her as
the most beautiful girl in the world’s sister. She was teased and harassed by employees who
believed she was inept at performing her job because it was difficult for her to learn or be
responsible for five different routes. Appellant complained to the union and her supervisors, but
no action was taken. At the end of 1997 or beginning of 1998, Steve Rocco, an employee,
directed loud grunting noises and animal sounds towards appellant which created an
uncomfortable work environment for her. She complained to Bob Helfman, a supervisor, who
denied hearing the noises. Appellant contended that he criticized her work and threatened to fire
her without allowing her union representation. In August 1994, Don Jones, an employee, told
appellant that she was beautiful. Robert Moss, an employee, asked her to bring him a picture of
herself when she was young because he bet that she was hot then since she was really hot at that
time. Appellant contended that he brushed up against her and stuck out his tongue pretending to
lick his lips. She asked him to stop sexually harassing her and Eileen Denamie, a supervisor,
made them make up by hugging one another.
Appellant alleged that when she advised Jeff Ayalla, a supervisor, that her attending
physician recommended that she remain off work for one week due to a back injury she
sustained at work on April 7, 2000, he responded by using profane language. Mr. Ayalla stated
that he would talk to her any way he wished. Appellant stated that Jerry Ramirez and
Mr. Nguyen, supervisors, and Jeanie, an employee, witnessed this incident. Assistant Postmaster
Holper subsequently found out about the incident. Following appellant’s return to work in
June 2000 Mr. Rocco continued to make loud noises. She complained to Mr. Helfman who

1

In April 2007 the Office of Personnel Management approved appellant’s application for disability retirement.

2

stated that Mr. Rocco could do what he wanted to because unlike her, he could finish his route in
eight hours.
Appellant contended that in the Fall of 2004, Todd Steaffens, an employee, walked
around the work area moving his hips like a woman and mimicking her voice. She further
contended that employees shot rubber bands and threw balls across the room. In the Summer of
2000, Assistant Postmaster Holper introduced appellant to a union representative as the most
beautiful girl in the world’s sister. The union representative responded that the comment
constituted sexual harassment. Assistant Postmaster Holper replied that his comment was
appropriate since he knew appellant’s sister. Stephan D. Evans, an employee, put his arm around
appellant and told her she was beautiful. She reported this incident to Assistant Postmaster
Holper who laughed. On October 1, 2005 appellant’s coworkers repeatedly made shushing
sounds to deliberately harass and upset her when she walked passed them. Appellant became
upset and as she left the work area to go home, they applauded loudly. She stated that
Mr. Helfman took no action against them. Appellant stated that Dana S. Herzog, an employee,
complained to management about loud noises made by employees. Appellant filed a complaint
with the Equal Employment Opportunity (EEO) Commission on October 11, 2005 alleging
sexual harassment and stressful working conditions at the employing establishment which was
denied. She also filed a complaint with the employing establishment’s labor relations office
regarding these matters, but stated that she never received a response.
In a September 17, 2007 narrative statement, Mr. Herzog related that he witnessed
employees harass appellant by shouting comments about her across the workroom floor. They
also mocked how she walked and talked, and directed noises at her when she walked through the
work area. Mr. Herzog stated that appellant complained to her supervisors on many occasions
but, no action was taken. The behavior grew worse and she went home stressed out. As
appellant left, the employees applauded loudly.
On October 4, 2007 appellant requested an oral hearing before an Office hearing
representative regarding the September 25, 2007 decision.
By decision dated January 9, 2008, an Office hearing representative found that the case
was not in posture for decision and set aside the September 25, 2007 decision. She remanded the
case to the Office for consideration of the factual and medical evidence submitted by appellant.
In a January 29, 2008 letter, the Office requested that the employing establishment
respond to appellant’s allegations. By letter dated January 31, 2008, it requested that appellant
submit all documentation related to her EEO complaint.
A January 3, 2006 final interview issued by the employing establishment’s EEO dispute
resolution office denied appellant’s claim alleging that her complaints of sexual harassment were
ignored by a supervisor and that a hostile work environment was created by her coworkers and
went uncorrected by a supervisor. It found that she was not entitled to lost wages, medical
benefits and reassignment to a different office as requested. The decision found that
Mr. Helfman never received appellant’s sexual harassment complaints. He only received her
complaints regarding loud noises made by carriers on the workroom floor. Appellant never
advised management that she felt threatened by an employee or that she worked in a hostile

3

environment. She never complained to Postmaster McKeown about being sexually harassed.
Postmaster McKeown stated that local and national policies on sexual harassment were clearly
posted for all employees. He never received any correspondence from appellant containing
complaints of loud noise or harassment by her coworkers.
In a March 18, 2008 letter, Assistant Postmaster Holper stated that there had never been a
formal complaint against the employing establishment, Mr. Helfman or any supervisor. He
noted that Mr. Helfman’s work area tended to be loud before and after appellant worked in it.
Assistant Postmaster Holper stated that she contributed to the relaxed atmosphere. When
appellant’s mood swings kicked in, no one wanted to be around her because they did not know
what to expect from day to day. Assistant Postmaster Holper contended that the Newport Beach
Post Office had always been considered one of the top offices in the district to work in and many
employees were happy about transferring into it. He stated that appellant’s performance was less
than acceptable and that Mr. Helfman had to deal with her on a daily basis. Appellant was not
well liked by her coworkers. She made inappropriate comments, such as asking Mr. Steaffens
about his sexual preference. Assistant Postmaster Holper stated that appellant was a marginal
employee.
By decision dated April 24, 2008, the Office found that appellant did not sustain an
emotional condition in the performance of duty. The evidence failed to establish that she was
sexually harassed, discriminated against or worked in a hostile environment.
On May 12, 2008 appellant requested an oral hearing.
Appellant submitted narrative statements dated August 5, 2008 from Ms. Moon, Becky
Mitsueda, a former supervisor, and Mr. Herzog. Ms. Moon stated that Postmaster McKeown,
Assistant Postmaster Jeff Aiello and Assistant Postmaster Holper referred to her as the most
beautiful girl in the world. She witnessed them along with other managers refer to appellant as
the most beautiful girl in the world’s sister. Ms. Mitsueda stated that, as appellant’s supervisor
from 1994 to 1997, she and all the managers including, Postmaster McKeown, Assistant
Postmaster AieIlo, Assistant Postmaster Holper, Sheree Coates, Mr. Helfman, Jerry Ramirez,
Cung Nguyen and Ms. Denamie were aware that appellant was constantly harassed on a daily
basis which they found amusing. On numerous occasions she witnessed managers discuss and
ridicule appellant. Mr. Herzog stated that Mr. Rocco made animal noises and grunting sounds on
a daily basis. They were loud enough to be heard throughout the entire office. Mr. Herzog
witnessed how upset appellant became which fueled more employees to make noise. Appellant
confided in Mr. Herzog that she was being sexually harassed by the noises and grunts.
In a November 18, 2008 letter, Pamela R. Richardson, an employing establishment health
and resource management specialist, controverted appellant’s claim. She contended that
appellant’s hearing testimony was embellished and false as she denied having filed a prior claim.
The statement of Ms. Moon, appellant’s sister, and statements of Ms. Mitsueda and Mr. Herzog,
and appellant’s hearing testimony generally alleged past incidents of harassment but failed to
provide any specific dates, times or locations. Ms. Richardson stated that appellant and her
managers received sexual harassment training. She noted that Ms. Mitsueda and Ms. Moon had
been in receipt of workers’ compensation benefits since November 27, 2002 and November 20,
2000, respectively and had stopped working at the employing establishment prior to the filing of

4

appellant’s 2007 claim. Ms. Richardson stated that Mr. Herzog did not follow the employing
establishment’s instructions for reporting sexual harassment as he did not advise a manager,
supervisor, union official, EEO specialist or human resource manager that he witnessed and
inappropriate sexual conduct, but was able to recall in detail every event that took place over a
decade later and wrote a statement on appellant’s behalf. She also stated that appellant had filed
two claims, OWCP File Nos. xxxxxx176 and xxxxxx150, prior to the instant claim.
In a November 13, 2008 letter, Assistant Postmaster Aiello denied swearing or making
fun of appellant. Postmaster Aiello stated that appellant’s attitude, attendance and performance
were well below acceptable.
In a December 16, 2005 narrative statement, Mr. Helfman related that at the end of
September 2005 appellant advised him that she heard loud conversations between carriers. On
October 1, 2005 he heard an employee make a shushing sound which appellant had pointed out
to him. Appellant went home following this incident. Mr. Helfman related that employee talks
were held on sexual harassment which was not tolerated and that he treated employees equally.
Mr. Helfman was never informed about or observed any sexual harassment as alleged by
appellant. If so, he would have addressed it immediately. Mr. Helfman denied creating a hostile
work environment and finds that appellant never told him that she felt threatened by anyone.
In an undated narrative statement, Mr. Evans denied working close to, touching, talking
to or harassing appellant.
In a December 3, 2008 letter, appellant’s attorney stated that the submitted witness
statements were not coached and contended test the employing establishment harassment
training and policies did not prevent the alleged incidents from occurring.
By decision dated January 6, 2009, an Office hearing representative affirmed the
April 24, 2008 decision, finding that the evidence failed to establish a compensable factor of
employment.
LEGAL PRECEDENT
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or
adversely affected by factors of his federal employment.2 To establish that she sustained an
emotional condition in the performance of duty, a claimant must submit: (1) factual evidence
identifying employment factors or incidents alleged to have caused or contributed to her
condition; (2) medical evidence establishing that she has an emotional or psychiatric disorder;
and (3) rationalized medical opinion evidence establishing that the identified compensable
employment factors are causally related to her emotional condition.3

2

Pamela R. Rice, 38 ECAB 838 (1987).

3

See Donna Faye Cardwell, 41 ECAB 730 (1990).

5

Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,4 the Board
explained that there are distinctions to the type of employment situations giving rise to a
compensable emotional condition arising under the Act.5 There are situations where an injury or
an illness has some connection with the employment but nevertheless does not come within the
concept or coverage under the Act.6 When an employee experiences emotional stress in carrying
out her employment duties and the medical evidence establishes that the disability resulted from
her emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from her emotional reaction to a special assignment or other requirement imposed by the
employing establishment or by the nature of her work.7 There are situations where an injury or
an illness has some connection with the employment but nevertheless does not come within the
concept or coverage under the Act.
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.8 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.9
Where the disability results from an employee’s emotional reaction to his or her regular
or specially assigned duties or to a requirement imposed by the employment, the disability comes
within the coverage of the Act. On the other hand, the disability is not covered where it results
from such factors as an employee’s fear of a reduction-in-force or his or her frustration from not
being permitted to work in a particular environment or to hold a particular position.10 Generally,
actions of the employing establishment in administrative or personnel matters, unrelated to the
employee’s regular or specially assigned work duties, do not fall within coverage of the Act.11

4

28 ECAB 125 (1976).

5

5 U.S.C. §§ 8101-8193.

6

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

7

Lillian Cutler, supra note 4.

8

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

9

Id.

10

Lillian Cutler, supra note 4.

11

Michael L. Malone, 46 ECAB 957 (1995).

6

However, an administrative or personnel matter will be considered to be an employment factor
where the evidence discloses error or abuse on the part of the employing establishment.12
ANALYSIS
Appellant did not attribute her emotional condition to her regular or specially assigned
duties of being a letter carrier. Rather, she attributed her emotional condition to being sexually
harassed, humiliated and verbally abused by Postmaster McKeown, Assistant Postmaster Holper,
Assistant Postmaster Aiello, Mr. Helfman, Mr. Ayalla, Mr. Rocco, Mr. Jones, Mr. Moss,
Mr. Steaffens and Mr. Evans which created a hostile work environment. Appellant contended
that Postmaster McKeown, Assistant Postmaster Holper, Mr. Jones, Mr. Moss and Mr. Evans
referred to her as being beautiful. She stated that Assistant Postmaster Hopler did not believe
that his comment that she was the most beautiful girl in the world’s sister constituted sexual
harassment because he knew her sister, Ms. Moon. Appellant contended that Mr. Moss asked
her to bring a picture of herself to confirm his belief that she was not only “hot” at that time, but
also when she was young. She stated that he brushed up against her and stuck out his tongue
pretending to lick his lips. Appellant related that Ms. Denamie made her and Mr. Moss hug one
another after she complained that she was being sexually harassed by him. She contended that
Mr. Steaffens walked around the work area moving his hips like a woman and mimicking her
voice. Appellant further contended that Mr. Evans put his arm around her. She was teased by
employees because she was unable to perform difficult work duties. Appellant became upset
when they made shushing sounds which caused her to leave work. As she left, the employees
applauded loudly. Appellant stated that employees shot rubber bands and threw balls across the
room. She contended that Mr. Rocco made loud grunting noises and animal sounds. Appellant
stated that Mr. Helfman denied hearing any noises. Mr. Helfman told her that Mr. Rocco could
do what he wanted because unlike her, he was able to complete his route in eight hours. He also
criticized appellant’s work and threatened to fire her without giving her union representation.
Appellant contended that Mr. Ayalla responded with profane language when she informed him
about her physician’s recommendation that she remain off work due to an April 7, 2000 workrelated back injury. Mr. Ayalla told her that he could talk to her any way he wished. Appellant
contended that the union, Mr. Helfman and Assistant Postmaster Holper failed to respond to her
harassment complaints.
The Board notes that harassment or verbal abuse may give rise to coverage under the Act.
However, there must be evidence that harassment did, in fact, occur. Mere perceptions of
harassment or discrimination are not compensable under the Act. A claimant must establish a
factual basis for allegations that the claimed emotional condition was caused by factors of
employment.13 Appellant failed to submit sufficient evidence to establish her allegations that she
was sexually and verbally harassed. Although she stated that Mr. Ramirez, Mr. Nguyen and
Jeanie observed Mr. Ayalla use profane language towards her, appellant did not submit any
12

Charles D. Edwards, 55 ECAB 258 (2004).

13

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, supra note 3 (for harassment to give rise to
a compensable disability, there must be some evidence that harassment or discrimination did in fact occur);
Pamela R. Rice, supra note 2 (claimant failed to establish that the incidents or actions which she characterized as
harassment actually occurred).

7

witness statements from them to establish the incidents as alleged. The Board finds that
appellant has not established a factual basis for her allegations and it is not a compensable
factor.14
Mr. Herzog stated that he witnessed appellant being harassed by employees including,
Mr. Rocco, who shouted comments about her across the workroom floor, mocked how she
walked and talked, and made noises and applauded when she entered and left the work area.
Ms. Moon stated that she observed Postmaster McKeown, Assistant Postmaster Aiello and
Assistant Postmaster Holper refer to appellant as the most beautiful girl in the world’s sister.
Ms. Mitsueda observed managers discuss and ridicule appellant. She stated that Postmaster
McKeown, Assistant Postmaster Aiello, Assistant Postmaster Holper, Ms. Coates, Mr. Helfman,
Mr. Ramirez, Mr. Nguyen and Ms. Denamie knew that appellant was harassed on a daily basis.
The Board finds that these statements are insufficient to establish sexual harassment and verbal
abuse on the part of appellant’s coworkers and supervisors. Neither Mr. Herzog nor
Ms. Mitsueda identified any specific comments made by appellant’s coworkers to be considered
compensable. Further, Ms. Mitsueda did not state that appellant was present when the comments
were made. Moreover, the statements of Mr. Herzog and Ms. Moon regarding the comments and
noises made by appellant’s coworkers and supervisors do not reflect an intent to sexually harass
or verbally abuse her. Although the Board has recognized the compensability of verbal abuse in
certain circumstances, this does not imply that every statement uttered in the workplace will give
rise to coverage under the Act.15 The Board finds that the statements of Mr. Herzog, Ms. Moon
and Ms. Mitsueda do not establish a pattern of harassment or verbal abuse of appellant by
employees and supervisors.16
Assistant Postmaster Holper denied creating a hostile work environment. He stated that
his office was considered to be one of the top offices to work in the district and that transfer
employees were happy to work there. Assistant Postmaster Holper stated that appellant’s work
area was loud before and after she worked in it. He advised that she contributed to the relaxed
work atmosphere by inappropriately asking Mr. Steaffens about his sexual preference.
Assistant Postmaster Holper advised that appellant’s work performance was less than acceptable
which required monitoring by Mr. Helfman on a daily basis. He related that she was only
provided an opportunity to work at the employing establishment because she was related to a
former staff member of Postmaster McKewon.
Ms. Richardson stated that neither Ms. Moon nor Ms. Mitsueda had worked at the
employing establishment for several years prior to the filing of appellant’s emotional condition
claim. She also stated that Mr. Herzog failed to follow the employing establishment’s
procedures on reporting sexual harassment as he did not report that appellant was being sexually
harassed to management, a union official or an EEO specialist.

14

James E. Norris, 52 ECAB 93 (2000).

15

Harriet J. Landry, 47 ECAB 543, 547 (1996).

16

See Alfred Arts, 45 ECAB 530, 543-44 (1994).

8

Assistant Postmaster Aiello denied calling appellant beautiful. He stated that he only
referred to her by her first or last name. Assistant Postmaster Aiello also denied swearing or
making fun of appellant. He stated that her attitude, attendance and work performance were well
below acceptable.
Although Mr. Helfman stated that he heard an employee making a shushing sound that
appellant pointed out to him, he denied creating a hostile work environment. He treated
employees equally. Mr. Helfman stated that talks were held about sexual harassment and that
such behavior was not tolerated by the employing establishment. He advised that appellant
never told him that she was sexually harassed or threatened by an employee. If she had done so,
Mr. Helfman would have addressed the matter immediately. Mr. Evans denied working close to,
touching, talking to or harassing appellant.
Based on the statements of Assistant Postmaster Holper, Ms. Richardson, Assistant
Postmaster Aiello, Mr. Helfman and Mr. Evans, the Board finds that appellant has failed to
establish that she was sexually harassed and verbally abused by employees and supervisors.
Therefore, she has failed to establish a compensable factor of employment.
The filing of an EEO complaint appellant alleging sexual harassment and stressful
working conditions relates to administrative and personnel matters.17 The Board has held that
EEO complaints and grievances, by themselves, do not establish wrongdoing by an employing
establishment.18 In this case, appellant’s complaints were denied by the EEO and employing
establishment. There is no decision in the case record from the EEO finding error or abuse by
the employing establishment in any of the alleged incidents. Moreover, the employing
establishment’s decision did not find error or abuse by the employing establishment in any of the
alleged incidents. The Board finds, therefore, that the evidence related to appellant’s complaints
is not sufficient to establish a compensable factor of employment. Because appellant failed to
establish a compensable employment factor, the Office properly denied her occupational disease
claim.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an emotional
condition in the performance of duty.

17

Michael A. Salvato, 53 ECAB 666, 668 (2002).

18

Charles D. Edwards, 55 ECAB 258 (2004).

9

ORDER
IT IS HEREBY ORDERED THAT January 6, 2009 and April 24, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 8, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

